Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2. 	Authorization for this examiner’s amendment was given in an interview with Andrew McKinney on 01/05/2020.  The application has been amended as follows: 
Claim 17, ln. 7 after the word “mounting” a comma --,-- has been added.
Claim 17, ln. 7 after the word “volume” a comma --,-- has been added.
Claim 17, ln. 8 after the phrase “assembly including” the phrase -- a steerable mount supporting-- has been added.
Claim 17, ln. 8 after the phrase “gang-plank member;” the word --and-- has been deleted.
Claim 17, ln. 9, after the word “ramp” the phrase --or gang-plank member-- has been added.
Claim 17, ln. 11 before the period “.” the phrase --; and 
(d) extending and then lowering said ramp or gang-plank member downwardly from said steerable mount to engage a shoreline or dock facility-- has been added.

Claim 18, ln. 2, after the word “ramp” the phrase --or gang-plank member-- has been added.
Claim 18, ln. 4, after the word “ramp” the phrase --or gang-plank member-- has been added.

Claim 18, last line, after the word “ramp” the phrase --or gang-plank member-- has been added.

Allowable Subject Matter
3. 	Claims 1-23 are allowed.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				1/5/2021